RENDERED: JANUARY 21, 2022; 10:00 A.M.
                   NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                   Court of Appeals

                     NO. 2020-CA-0727-MR

AUGUST PROPERTIES, LLC                               APPELLANT


             APPEAL FROM SCOTT CIRCUIT COURT
v.           HONORABLE JEREMY MATTOX, JUDGE
                   ACTION NO. 15-CI-00689


GEORGETOWN MEDICAL
ALLIANCE, LLC; AND NRA-
GEORGETOWN, KENTUCKY, LLC                            APPELLEES

AND


                     NO. 2020-CA-0729-MR

AUGUST PROPERTIES, LLC                               APPELLANT


             APPEAL FROM SCOTT CIRCUIT COURT
v.           HONORABLE JEREMY MATTOX, JUDGE
                   ACTION NO. 15-CI-00691


SPIRIT SPE PORTFOLIO CA
STORES, LLC; AND GPM APPLE,
LLC                                                  APPELLEES
                                OPINION
                 AFFIRMING IN PART, REVERSING IN PART,
                           AND REMANDING

                                   ** ** ** ** **

BEFORE: COMBS, LAMBERT, AND McNEILL, JUDGES.

McNEILL, JUDGE: These are consolidated appeals from summary judgment

orders of the Scott Circuit Court, dismissing August Properties, LLC’s

(“Appellant”) claims against Georgetown Medical Alliance, LLC (“GMA”) and

NRA-Georgetown, Kentucky, LLC (“NRA”) (Case No. 2020-CA-0727-MR) and

Spirit SPE Portfolio CA Stores, LLC (“Spirit”) and GPM Apple, LLC (“Apple”)

(Case No. 2020-CA-0729-MR) (collectively, “Appellees”). After careful review,

we affirm in part, reverse in part, and remand for proceedings consistent with this

Opinion.

             Appellant is the owner and developer of a business and shopping

center in Georgetown, Kentucky known as Pioneer Plaza. In 1995, Appellant

subdivided its property into four lots. Lots 1-3 are smaller lots located on the

western part of the property. The recorded final subdivision plat shows an access

easement separating the larger Lot 4 from the other three lots. The plat also shows

an access easement between Lot 2 and 3 granting access to U.S. Highway 25.

             In 1996, Appellant sold Lot 3 to Farmers Bank and Trust Company.

Lot 3 was conveyed to GMA on October 23, 2007, who then leased the property to


                                         -2-
NRA, who own and operate a dialysis clinic. In 2006, Lots 1 and 2 were

consolidated and sold to Thomas Realty, LLC. In 2015, Spirit purchased property

and leased it to Apple, who operate a convenience store and gas station. By 2006,

the access easement connecting the subdivided lots to U.S. Highway 25 had been

named Mary Lynn Drive and appellant had extended Mary Lynn Drive across the

north-south access easement and down the entire length of the shopping plaza.

              On December 16, 2015, Appellant filed complaints1 in the Scott

Circuit Court alleging that Appellees had trespassed upon its private roadway and

sought an injunction and an order requiring the businesses to contribute to the

maintenance of Mary Lynn Drive. Appellees filed motions for summary

judgment2 arguing, as a matter of law, Appellant could not prove trespass and was

responsible for maintaining Mary Lynn Drive. The trial court granted Appellees’

motions for summary judgment on May 5, 2020.3 This consolidated appeal

followed.


1
  August filed a first amended complaint in civil action No. 15-CI-00691 on July 26, 2016
substituting Spirit and Apple as parties. It filed a second amended complaint on January 11,
2017. Apple filed a counterclaim along with its answer to the second amended complaint,
seeking an injunction requiring August to maintain Mary Lynn Drive in accordance with an
alleged obligation. In civil action No. 15-CI-00689, August filed a first amended complaint on
September 19, 2017 abandoning allegations in the original complaint about a retaining wall.
2
  Technically, GMA never filed a motion for summary judgment, but the trial court sua sponte
granted summary judgment in its favor while ruling on the other appellees’ motions for summary
judgment.
3
 Appellant also filed a motion for summary judgment in civil action No. 15-CI-00691 which
was denied by the trial court on this date.

                                              -3-
                “The standard of review on appeal of a summary judgment is whether

the trial court correctly found that there were no genuine issues as to any material

fact and that the moving party was entitled to judgment as a matter of law.” Scifres

v. Kraft, 916 S.W.2d 779, 781 (Ky. App. 1996), (citing CR4 56.03). “The record

must be viewed in a light most favorable to the party opposing the motion

for summary judgment and all doubts are to be resolved in his favor.” Steelvest,

Inc. v. Scansteel Service Center, Inc., 807 S.W.2d 476, 480 (Ky. 1991). “Appellate

review of a summary judgment involves only legal questions and a determination

of whether a disputed material issue of fact exists. So we operate under a de

novo standard of review with no need to defer to the trial court’s decision.”

Muncie v. Wiesemann, 548 S.W.3d 877, 879 (Ky. 2018) (citation omitted).

                Appellant first argues the trial court erred in granting summary

judgment on its claim of trespass and that genuine issues of material fact exist for

trial. Appellant relies on numerous photographs and an affidavit which, it argues,

show “the illegal use and blockage of the private access drive and parking lot[.]”

Before addressing Appellant’s trespass claim, we note that, although there is

evidence to the contrary, the trial court assumed for purposes of summary

judgment that Mary Lynn Drive is a private road. We will assume the same for the

purposes of appeal.


4
    Kentucky Rules of Civil Procedure.

                                           -4-
             “Kentucky law allows recovery under trespass in either of three

instances: (1) the defendant was engaged in an extra-hazardous activity, (2) the

defendant committed an intentional trespass or (3) the defendant committed a

negligent trespass.” Rockwell Int’l Corp. v. Wilhite, 143 S.W.3d 604, 619 (Ky.

App. 2003). Here, there were no allegations that Appellees were engaged in an

extra-hazardous activity, so the question becomes whether there was a genuine

issue of material fact as to the elements of intentional and/or negligent trespass.

             As an initial matter, the trial court found that GMA and Spirit, as

landlords, conducted no business on the property and thus, as a matter of law,

could not be liable for trespass. It further noted that as a rule, a landlord is not

liable for the negligent acts of its tenant; therefore, even if NRA or Apple had

trespassed, GMA and Spirit would still be entitled to summary judgment. We

agree. Further, Appellant has not challenged this ruling on appeal. Therefore, we

affirm the trial court’s grant of summary judgment on Appellant’s claims of

trespass against GMA and Spirit. See Milby v. Mears, 580 S.W.2d 724, 727 (Ky.

App. 1979) (citations omitted) (a “trial court’s determination of those issues not

briefed upon appeal is ordinarily affirmed.”).

             As to NRA and Apple, the trial court found that the evidence “fail[ed]

to show that Defendants intentionally trespassed or instructed third parties to park,

block, or trespass on Plaintiff’s property.” Similarly, as to negligent trespass, it


                                           -5-
found that “[n]o affirmative evidence shows that (1) there is damage or harm to

Plaintiff’s property; and (2) that the damage or harm was the direct result of

Defendants’ actions.” We agree.

             First, there is no evidence that Appellees, themselves, were

trespassing. Appellant seems to recognize this and instead argues that “vehicles

servicing Appellees’ business[es]” have trespassed upon its property by blocking

its private access drive and parking in its private parking lot. Appellant produced

photographs showing a UPS truck, a FedEx truck, a box truck, and a semitruck

parked on Mary Lynn Drive adjacent to Appellees’ businesses. It also produced

photos showing public transportation buses parked on Appellant’s parking lot.

             However, concerning the vehicles on Mary Lynn Drive, the trial court

found, and Appellant concedes, that Appellees have an access easement to this

property. The plat referenced in Appellees’ deeds shows an access easement

running alongside Appellees’ businesses where Mary Lynn Drive is now located.

Neither the deed nor the plat places any restrictions on Appellees’ use of the

easement. “With respect to an express easement for a road or passway, our law

holds that the servient owners must permit the free and unrestricted use of the

passway by the owners of the dominant estate.” Sawyers v. Beller, 384 S.W.3d

107, 111 (Ky. 2012) (citations omitted); see also 28A Corpus Juris Secundum

(C.J.S.) Easements § 199 (2021) (citation omitted) (“[A] right-of-way easement


                                         -6-
created by a conveyance in general terms and without any restrictions on its use is

to be construed as broad enough to permit any use that is reasonably connected

with the reasonable use of the land to which it is appurtenant.”). Therefore, a

package delivery truck briefly parking on Mary Lynn Drive to make a delivery to

Appellees’ businesses would not constitute trespass.

             But even without the access easement, summary judgment would still

be proper as there is no evidence that Appellees instructed anyone to park on Mary

Lynn Drive or Appellant’s private parking lot. “It is the rule that one who aids,

abets, assists, or advises a trespasser in committing a trespass is equally liable with

the one who does the act complained of.” Weaver v. Ficke, 174 Ky. 432, 192 S.W.

515, 516 (1917). While Appellant did produce an affidavit from its manager, Mark

Gray, stating that he was told by an employee of the Louisville Sign Company that

NRA instructed him to park on Appellant’s property, this statement is inadmissible

hearsay and does not create a genuine issue of material fact to avoid summary

judgment. See Est. of Turner ex rel. Turner v. Globe Indem. Co., 223 S.W.3d 840,

843 (Ky. App. 2007).

             Appellant next argues that the trial court erred in finding that

Appellees were not liable for contributing to the maintenance of Mary Lynn Drive.

Appellant cites Baker v. Hines, 406 S.W.3d 21, 30 (Ky. App. 2013), for the general

rule that “in the absence of an agreement to the contrary as set forth in the


                                          -7-
document creating an easement, where an easement is jointly used by the dominant

and servient estates, the cost to maintain the easement should be equitably divided

between the two estates.”

               Contrary to Baker, the trial court held that because there was no

agreement between the parties, Appellant alone was responsible for maintenance.

Here, the November 17, 1995 Final Subdivision Plat referenced in Appellees’

deeds makes no reference to any maintenance obligation by any party. Therefore,

pursuant to Baker, both Appellant and Appellees would be responsible for

maintaining Mary Lynn Drive. Appellees point to a July 7, 2007 Minor Plat of

Transfer and Consolidation and a June 2, 2008 Minor Subdivision Plat which

contain notes stating, “all roads and drainage easements to be maintained by

Pioneer Plaza.” However, the relevance of these plats is unclear from the record,

as well as whether they would qualify as an “agreement to the contrary” pursuant

to Baker to impose sole liability on Appellant for the upkeep of Mary Lynn Drive.5

Therefore, a genuine issue of material fact exists as to whether Appellees are

required to contribute to maintenance of the road.

               In granting summary judgment on the issue of maintenance, the trial

court further cited the Georgetown, Sadieville, Stamping Ground, and Scott



5
 First, the copies of the plats in the appellate record are partly illegible. Second, it is unclear
how these plats relate to Appellees’ lots.

                                                  -8-
County, Kentucky Subdivision and Development Regulations. The relevant

language provides: “Maintenance of a private street/access easement is the

responsibility of the owner/owners.” The trial court apparently read this language

as requiring Appellant alone to maintain Mary Lynn Drive. However, the

ordinance speaks of easement owners as well as owners of private streets. It also

mentions owners, plural, envisioning that multiple parties could be responsible for

maintenance. Based upon the language of the ordinance, both Appellant, as owner

of Mary Lynn Drive, and Appellees, as owners of an access easement to Mary

Lynn Drive, could be responsible for maintaining the road. The ordinance merely

provides that either the street owner, easement owner, or both are responsible for

maintenance, not the government. There is nothing inconsistent between the

ordinance and the general rule set forth in Baker.

             On remand, the trial court shall determine the parties’ maintenance

obligations pursuant to Baker, 406 S.W.3d 21, including whether the July 7, 2007

Minor Plat of Transfer and Consolidation and a June 2, 2008 Minor Subdivision

Plat qualify as an “agreement to the contrary.” If the court finds no agreement to

the contrary, “the cost to maintain the easement should be equitably divided

between the two estates.” Id. at 30. Further, maintenance obligations are subject

to a reasonableness standard. Id.




                                         -9-
             Finally, we note that any maintenance obligation of Appellees would

be limited to those portions of Mary Lynn Drive that correspond with the access

easements granted to Appellees at the time of the conveyance. See McBrayer v.

Davis, 307 S.W.2d 14, 16 (Ky. 1957) (“the owner of the servient tenement can not

extend or enlarge the easement to include property not a part of the original tract,

thus increasing the burden of repair on the dominant tenement, without the consent

of the parties affected.”). By Appellant’s own admission, it constructed and

extended Mary Lynn Drive the entire length of the shopping plaza. Therefore,

Appellees would not be responsible for maintaining these additions to the access

easement.

             Based upon the foregoing, the orders of the Scott Circuit Court are

affirmed in part and reversed in part, and this matter is remanded for further

proceedings in accordance with this Opinion.

             ALL CONCUR.




                                         -10-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEES
                          GEORGETOWN MEDICAL
Noel Mark Botts           ALLIANCE, LLC AND NRA-
Harrodsburg, Kentucky     GEORGETOWN, KENTUCKY,
                          LLC:

                          Patricia L. Harmeling
                          Louisville, Kentucky

                          BRIEF FOR APPELLEES SPIRIT
                          SPE PORTFOLIO CA STORES, LLC
                          AND GPM APPLE, LLC:

                          Barbara A. Kriz
                          Lexington Kentucky




                        -11-